Citation Nr: 9921399	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-25 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of improved 
pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from April 1944 to February 1946.  
This appeal arises from a December 1996 decision of the Committee 
on Waivers and Compromises at the Debt Management Center in St. 
Paul, Minnesota, which denied the veteran's request for waiver of 
recovery of an overpayment of improved pension benefits in the 
amount of $13,266, on the basis that the request was not received 
in a timely manner.  Thereafter, the case was transferred to the 
Columbia, South Carolina Regional Office (RO), which is currently 
handling the present appeal.  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist the 
appellant in the development of facts pertaining to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  
The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has stated that the Board must 
make a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Initially, the Board notes 
that the veteran's request for waiver of recovery of the 
overpayment is not of record.  According to the Committee on 
Waivers, the request was received on December 16, 1996.  

A central issue in this case involves whether the veteran 
submitted a timely request for waiver of an overpayment of 
improved pension benefits.  The record shows that by letter in 
January 1996 the RO notified the veteran that his pension award 
was reduced, effective from February 1, 1993, and that the action 
had created an overpayment.  Although the Committee on Waivers 
indicated in its December 1996 decision that the first "demand 
letter" was issued on February 4, 1996, there is no notice of 
overpayment of improved pension benefits of record, and the date 
of issuance of the same is unknown.  Also, the record does not 
show that the veteran was ever notified of his rights to request 
a waiver of recovery of the debt.  It may be that the VA's Debt 
Management Center in St. Paul, Minnesota, issued the notice of 
indebtedness and of the rights to request a waiver in February 
1996, but it does not appear that the VA in St. Paul, Minnesota 
or the RO verified the issuance of that letter, if in fact it was 
issued.  

Moreover, the veteran contended in his January 1997 notice of 
disagreement and June 1997 substantive appeal that he did not 
file a request for waiver in a timely manner because the RO was 
assisting him in determining the proper amount of the 
overpayment.  He indicated that initially the amount of the debt 
kept changing so that he waited until the VA had arrived at the 
correct amount before he requested a waiver of recovery of the 
debt.  The veteran argued that the VA contributed to his delay in 
filing a waiver request within the 180 day time limit in which to 
request a waiver following a notice of indebtedness.  

After reviewing the record and the veteran's contentions, the 
Board notes that the amount of the overpayment at issue is still 
not clear.  There is no notice of indebtedness of record showing 
what amount the veteran was originally charged with.  The 
Committee on Waivers considered an overpayment in the amount of 
$13,266; however, in a January 1997 letter to the veteran just 
one month following the Committee's decision, the Debt Management 
Center referred to a pension debt of $7,411.  Also, the record 
shows that the veteran had previously been charged in February 
1987 with an overpayment of pension benefits in the amount of 
$3,316, and it is not known if this overpayment was recovered in 
full or attached to the current overpayment.  Finally, it appears 
that the original overpayment amount may have been reduced when 
the RO amended the veteran's pension award in a November 1996 
letter, and it is not known whether the $13,266 debt considered 
by the Committee on Waivers incorporated the pension amendment.  
In view of the foregoing and because the determination of the 
proper creation of the overpayment is relevant to the veteran's 
request for waiver of that overpayment, the RO should prepare an 
audit that includes the period of the overpayment at issue and 
the amounts due and paid to the veteran.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should associate with the claims 
folder the veteran's request for waiver of 
recovery of the overpayment of pension 
benefits at issue, which evidently was 
received on December 16, 1996.  

2.  The RO should contact VA's Debt 
Management Center and request a copy of the 
notice of overpayment of improved pension 
benefits for the overpayment period in 
question issued to the veteran, or in the 
alternative provide documentation of what 
form letter(s) was/were sent to the veteran 
and the dates thereof.  In addition, any 
correspondence received at the Debt 
Management Center should be forwarded to 
the RO and all documentation obtained must 
be associated with the claims folder.

3.  The RO should take the necessary action 
to clarify the amount of the indebtedness 
in question.  To that end, the RO should 
prepare an audit of the veteran's pension 
account, setting forth the period of the 
overpayment at issue, the amounts due and 
paid to the veteran, the amounts of income 
considered in determining pension 
entitlement, and the medical expenses used 
to reduce countable income.  Once compiled, 
the audit report must be associated with 
the claims folder, and a copy must be sent 
to the veteran.

4.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that the foregoing development has 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  Thereafter, the RO 
should readjudicate the veteran's claim.  
If the decision remains adverse to him, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond thereto.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The purpose of this REMAND is to obtain 
additional information and to ensure due process of law.  No 
inference should be drawn regarding the final disposition of the 
claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



